Exhibit PERSONAL SERVICE AGREEMENT Made and signed on the 19 day of November BETWEEN: PimiAgro Cleantech LTD. Company Number513497123 from POB 117, Hotzot Alonim 30049 (hereinafter referred to as “the Company”) of the one part AND: Avi Lifshitz, CPA ID055099899 from Beit Zaid ,Kiryat Tivon (hereinafter referred to as “the Consultant”) of the other part WHEREAS the Company wishes to hire the Consultant as its CFO (hereinafter referred to as “the Services” or "the Consultancy"), in accordance with the terms and conditions hereof; AND WHEREAS the Consultant wishes to provide services tothe Company, and presented himself as having the know-how, ability, experience and qualifications suitable for providing the Services; AND WHEREAS the parties wish to define and regulate their legal relationship, as provided above and below in this agreement; ACCORDINGLY, IT IS AGREED BETWEEN THE PARTIES AS FOLLOWS: 1. General 1.1 The recitals and appendices to this agreement constitute an integral part thereof. 1 1.2 The Consultant shall devote his energy and expertise to promote the Company’s interests in the scope of his Services, and shall represent it loyally, reliably, with maximum effort and honestly, putting his ability and qualifications to maximum use and in accordance with his position and the instructions given to him and the assignments with which he is charged from time to time, by the Company’s CEO, and subject to the framework and scope of the Services agreed upon between the parties. The Services will include inter alia: · Managing and supervising the book keeping of the Company. · Preparation of financial reports. · Preparation of cash flow reports. · Managing and supervising the financial activity of the Company. · Managing and supervising the investments and free cash of the Company. · Managing and supervising the payment to suppliers. · Working with the varions authorities (Tax, VAT, Social Security, Chief Scientist, ect), and reporting to these athorities. 1.3 The Consultant undertakes to provide his Services conscientiously and loyally to use all his qualifications, knowledge and experience for the Company’s benefit, to a high and efficient standard and as determined by the Company’s CEO. The Consultant shall be subordinated to the Company’s CEO. 1.4 The Consultant shall notify the Company, immediately and without delay, of any matter or subject in which he and/or any of his family members and/or relatives and/or close associates and/or any entity and/or person related to him has a personal interest and/or that might create a conflict of interests with his Services tothe Company and/or with the Company’s activity. 1.5 The Consultant shall not accept a benefit from any third party in consequence of and/or in connection with his work for the Company, unless the Company’s board of directors has agreed thereto in writing. 2. The scope and period of the Consultancy 2.1 The Consultant’s will start providing the Services on October 2008. 2.2 Each party may bring the contractual relationship pursuant hereto to an end on written notice of 60 days until the Company raises capital from external investors and from such time on, written notice of 90 days (hereinafter referred to as “the notice”). Subject to the provisions of clause 2.3 below, the Consultant shall be entitled, during the notice period, to all the terms pursuant to the Agreement. 2.3 Once notice has been given as aforesaid by one of the parties, this agreement shall terminate at the end of the period of time specified in sub-clause 2.2 above, the Services shall be severed on the date specified in the notice and the following provisions shall apply: 2.3.1 the Consultant shall provide Services during the notice period and shall continue to perform all his obligations to the Company, unless the Company instructs him otherwise; 2.3.2 the Consultant shall hand over the Consultancy position in an orderly manner to whomever the Company directs; 2 2.3.3 the Consultant shall give the Company all the documents, equipment, information and any other material coming into his possession or prepared by him in connection with his Services until thetermination of this Agreement. 2.4 The Consultant shall provide his Services to the Company when ever needed to fulfill his tasks. 2.5In case, the shares of the Company shall be transferred to a US company (hereinafter referred to as "US Company"), which will hold Pimi's shares, the Consultant will provide the Services under this Agreement, to the US Company. For the avoidance of doubt, all the terms of this Agreement will apply fully on the Consultant to the US Company after such transfer of shares shall occur. 3. Payments 3.1 With respect to his Services in accordance with clause 2 above, the Company shall pay the Consultant and/or Ad wise Ltd., a company which is under the control of the Consultant, (hereinafter referred to as “Ad wise”) together a totalsum of NIS10,000 a month plus VAT (hereinafter referred to as “the Consideration”). The Consideration shall be divided as follows: a total cost to the Company of 2,500NIS will be paid as salary to the Consultant (hereinafter referred to as "Salary").
